943 F.2d 1161
UNITED STATES of America, Plaintiff-Appellee,v.Juan RUBIO-VILLAREAL, Defendant-Appellant.
No. 89-50655.
United States Court of Appeals,Ninth Circuit.
Sept. 12, 1991.

Prior Report:  9th Cir., 927 F.2d 1495.
Before WALLACE, Chief Judge, and BROWNING, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, D.W. NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ, RYMER and T.G. NELSON, Circuit Judges.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.